Citation Nr: 1113096	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a low back strain with osteoarthritis and degenerative disc disease.

2.  Entitlement to an initial compensable evaluation for hearing loss.

3.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy with peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that subsequent to the August 2006 rating decision, the RO increased the disability evaluations assigned for the Veteran's low back strain and right leg radiculopathy.  In this regard, the RO assigned a 40 percent rating for the low back and a 20 percent rating for the right leg.  However, the issues pertaining to the rating of these disabilities remain before the Board because the increased evaluation was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claims for an increased rating for his service connected low back strain and right leg radiculopathy are listed on the cover page of this decision.  

The issue of entitlement to service connection for a heart condition as due to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the issues on appeal.  

In this case, the Veteran contends, in essence, that his current low back strain, hearing loss, and right leg radiculopathy have worsened since the time of his most recent VA examination.  Specifically, he reported additional limitation of motion in the spine with increased pain and incapacitating episodes, decreased hearing, and worsening neurological symptoms in the right leg. The Board notes that the most recent VA examination of record for the spine and neurology occurred in December 2006.  The most recent VA examination for hearing loss occurred in June 2005.  Notably; however, in a February 28, 2010 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's most recent VA examination of the spine and neurology occurred as recent as 2008.  A review of the record shows no such report associated with the claims file, thus this record must be obtained in accordance with VA's duty to assist. 

Additionally, the Board notes that, since the time of these most recent VA examinations of record, the Veteran's complete Social Security Administration disability treatment records have been associated with the claims file.  Thus, a VA examination should be provided in contemplation of the additional treatment records. 

As the Veteran's most recent, pertinent VA examinations are several years old and do not contemplate the Veteran's recent contentions regarding the current severity of his symptomatology, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his low back, hearing loss and right leg disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, a new VA medical examination is necessary in order to determine the Veteran's complete disability picture. 

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board regrets the delay caused by this Remand.  The Board finds, however, that, in light of the discussion above and to ensure full compliance with due process requirements, the development requested herein is necessary prior to final appellate review.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding, pertinent treatment records, to include a 2008 VA examination report pertaining to the Veteran's spine and neurological symptoms.   All attempts to locate such records must be clearly documented in the claims file.  If such records cannot be obtained, the RO/AMC should so state. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the extent and severity of his low back strain, hearing loss, and right leg radiculopathy.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected disabilities.  

The examiner should comment on the effect of the Veteran's service-connected low back strain, hearing loss, and right leg radiculopathy, on his ability to engage in any type of full-time employment.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  If feasible, a copy of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

5.  Following the above, the RO/AMC should readjudicate the issues on appeal.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



